EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the AnnualReport of FortuneIndustries, Inc., an Indiana corporation, (the "Company") on Form 10-K for the period ending August 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, John Fisbeck, Chief ExecutiveOfficer of the Company, certify the following pursuant to Section 18, U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:December 14, 2007 By: /s/ John Fisbeck John Fisbeck, Chief Executive Officer
